Citation Nr: 0000529	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back injury.

2.  Entitlement to service connection for residuals of mid 
back injury.

3.  Entitlement to service connection for residuals of 
shoulder injury.

4.  Entitlement to service connection for residuals of right 
knee sprain.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal. 


FINDINGS OF FACT

1.  The veteran's currently manifested chronic lumbar spine 
strain, chronic dorsal strain, residuals of right knee sprain 
and tinnitus may not be dissociated from active service.

2.  The claims file does not include a current medical 
diagnosis of residuals of shoulder injury. 

3.  The claims file does not demonstrate that the veteran has 
bilateral hearing loss disability within the meaning of 
governing law. 


CONCLUSIONS OF LAW

1.  Currently manifested chronic lumbar spine strain, chronic 
dorsal strain, residuals of right knee sprain and tinnitus 
were incurred in military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The claims of entitlement to service connection for 
bilateral hearing loss and residuals of shoulder injury are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic disease 
processes when such are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold question which must be answered as to these 
claims before the Board is whether the veteran has presented 
well grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim for service 
connection generally requires (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82. 

Hearing Loss 

The veteran was a Marine whose military occupation included 
anti-tank assault, where he was exposed to demolition, 
missiles and small arms fire.  As part of his separation 
examination in December 1992, he was afforded an audiologic 
examination. At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
15
LEFT
20
15
0
5
10

The veteran was also afforded a VA audiological examination 
conducted in August 1997.  At that time, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
25
LEFT
15
10
0
5
15

Speech audiometry testing revealed speech recognition ability 
of 94 percent in the right ear and 98 percent in the left 
ear.

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94. 

Even conceding that appellant was exposed to loud noises 
during service, nonetheless, he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995), wherein the Court held "[t]his 
means that a claim for service connection must have been 
accompanied by evidence that established that the appellant 
currently had the claimed disability."  

Thus, given the lack of clinical evidence showing current 
defective hearing disability that meets the criteria under 38 
C.F.R. § 3.385, the claim of entitlement to service 
connection for bilateral defective hearing disability is not 
well grounded, and, therefore, denied.  38 U.S.C.A. § 
5107(a).

Shoulder

In January 1992, the veteran complained of left shoulder pain 
after lifting weights.  In August 1992, the veteran presented 
with complaints of right shoulder pain.  His discharge 
examination was silent as to complaints, findings or 
diagnoses relating to the shoulders.

A post service chiropractic case history from June 1995, 
while reporting low and mid back symptomatology, failed to 
indicate any shoulder pathology.  

In August 1997, the veteran was afforded a VA orthopedic 
examination.  Although the veteran complained of pain in the 
left shoulder, the examination produced no findings or 
diagnoses of any shoulder pathology.  Moreover, shoulder X-
rays were within normal limits.  

The Board finds that this evidence demonstrates that the 
shoulder complaints, which the appellant suffered during 
service, were acute and transitory in nature, with no 
evidence of any residual pathology.  Similarly, there is no 
medical evidence tending to show that the alleged symptoms in 
service represented a chronic disability(ies) rather than 
acute and transitory conditions.  

Without a medical diagnosis of current disability, the 
veteran's claim for residuals of a shoulder injury must be 
deemed not well-grounded and, therefore, denied.  38 U.S.C.A. 
§ 5107(a);  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The only other evidence in support of the veteran's claims 
are his own statements that he has the claimed disability.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Hence, the veteran's statements do not make 
his claim well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

Low Back, Dorsal Back, Right Knee and Tinnitus

The Board finds that the veteran has presented claims which 
are "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a) because with respect to each of the 
claimed disabilities in these regards there is evidence of a 
current disability along with either evidence of a chronic 
condition which arose in service with established continuity 
of symptomatology or medical evidence of an etiological 
relationship between a disability identified after service to 
active duty.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
with respect to these claims. 

The veteran was seen in May 1990 for muscle strain of the 
lower back.  He was prescribed muscle relaxers.  In November 
1991, he was seen for complaints of pain just below the 
shoulder blade, which symptomatology occurred off and on with 
physical exertion.  Tenderness and tightness was noted to the 
paraspinal muscles between 7-9 ribs.  Assessment was 
paraspinal muscle sprain.

In September 1993, the veteran was seen at the Manchin Clinic 
in Farmington, West Virginia and assessed with lumbosacral, 
cervical and dorsal sprain.  Additional post service 
treatment records from 1995 through 1997 demonstrate 
treatment for low and mid back complaints.  In August 1997, 
Edwin J. Morris, D.O. provided correspondence that explained 
the veteran had been seen since September 1993 for back 
complaints centering mainly in the middle of his back.  
Diagnosis was cervical, dorsal and lumbosacral strain which 
appeared to be chronic.

Chiropractic treatment records from June 1995 through October 
1996 reflect numerous consults and treatment for lumbar and 
mid-back complaints, albeit the mid-back complaints were more 
intermittent.

As noted above, in August 1997, the veteran was also afforded 
a VA orthopedic examination.  Although X-rays of the lumbar 
and cervical spine were within normal limits, the examiner 
diagnosed chronic lumbar spine sprain.  Accordingly, by 
virtue of the demonstrated continuity of symptomatology, 
entitlement to service connection for residuals of a chronic 
lumbar spine sprain is established.  With respect to the 
residuals of mid-back injury, the Board recognizes that, 
while the condition was not identified on the last VA 
examination, a chronic dorsal strain is amply demonstrated by 
the record.  Accordingly, in resolving all doubt in the 
veteran's behalf, service connection for chronic dorsal 
strain is likewise warranted.  38 U.S.C.A. § 5107.  

The Board also notes that in March 1992, the veteran 
sustained a mild right knee strain.  At the aforesaid August 
1997 VA orthopedic examination, the veteran provided history 
of his right knee strain, and he was diagnosed with history 
of sprain of the right knee with mild residuals.  
Accordingly, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran has a 
current right knee disability that is related to service.  In 
resolving all doubt in his behalf, entitlement to service 
connection for residuals of a right knee sprain is warranted. 

In conjunction with the above mentioned VA audiologic 
examination, the veteran was diagnosed with bilateral 
tinnitus.  The examiner reported the veteran's exposure to 
acoustical trauma in service and indicated that tinnitus 
began two years prior to the veteran's discharge from 
service.  No post service noise exposure was reported as the 
veteran had been working as an electrician.  His tinnitus may 
not be disassociated from his noise exposure during service.  
Further, currently diagnosed tinnitus is not shown to be due 
to disease of the ear and it is consistent with the veteran's 
report that it has been present since noise exposure during 
service and competent medical evidence relating hearing loss 
with noise exposure.  In light of the above service 
connection for bilateral tinnitus is warranted.


ORDER

Entitlement to service connection for chronic lumbar spine 
sprain is granted. 

Entitlement to service connection for chronic dorsal strain 
is granted. 

Entitlement to service connection for residuals of shoulder 
injury is denied. 

Entitlement to service connection for residuals of a right 
knee sprain is granted. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is granted. 


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

